DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Status of Claims
	The applicant’s amendment filed 04/04/2022 has been entered. Claim 16 has been amended, claim 14 has been cancelled, and no additional claims have been added. Accordingly, claims 1-13 and 15-17 are currently pending and are under examination.
	The previous § 112(a)/(b) rejections of claim 14 are moot in view of the cancellation of claim 14. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over King et al. (WO2015157816A1; of record) in view of Camilleri et al. (US20180169686A1; of record) and Kerekes (US 20020104973 A1; of record).
Regarding claims 1 and 16:
King teaches a process for producing a preform by cold spray deposition [001], wherein a cold spray nozzle delivers powder onto a surface [007], and wherein the powder particles are not melted in the cold spray process [011]. A cold spray necessarily has a “stream”.
King teaches that the nozzle can be directed to an angle, towards the centre of the axis of preform rotation [029],[030].
King teaches that during cold spraying, small particles in the solid state are accelerated to high velocities (normally above 500 m/s) in a supersonic gas jet, and deposited on a substrate material [003]. This would result in forming a layer of material on a substrate.King teaches turning the cold spray nozzle (reorienting) inwardly, towards the center of the preform, each time the nozzle approaches the edge of the preform [029],[030]. Turning the cold spray nozzle would result in a second angle relative to the original axis. This technique can be used to control the growth of the edges of the preform so that the preform maintains a constant diameter [029],[030]. 
Although King does not explicitly teach “generating a camera image of the first layer to determine the amount of optical distortion”, this step is intrinsic in the method King teaches; the purpose of the act of turning the nozzle is to mitigate the effects of distortion caused by cold spraying due to the varying thicknesses of the preform resulting in varying distances from the preform to the spray nozzle.
Camilleri teaches a method for forming 3D objects from a stream of powder [0001], by feeding metallic or other powder to a high velocity flow of heated pressurized air which is sprayed from a spray nozzle [0047]. Camilleri teaches receiving and interpreting data defining the geometry of the 3D object as it is being formed [0014-0015], wherein the geometry of the 3D object is measured using sensing means [0015], which is synonymous with “generating a camera image”. Receiving and data defining the geometry means receiving data of the object and any accompanying distortions; when an image is taken of an object, the image includes all the data of the part’s geometry (i.e. non-distortion and distortion) which meets the claimed limitation of “to determine the amount of optical distortion of the profile geometry”. Camilleri teaches reorienting the spray arm to maintain an optimal distance and angle for the powder spray to the substrate as layers of the powder build up on the substrate [0049]. From this, it is deduced that after a first layer, a second layer is delivered onto the three dimensional object being formed, and that because the spray arm is reoriented, the nozzle for the spray would be at a different angle than the first for optimal distance and angle.
Camilleri is silent regarding providing a light source for projecting a focused light strip onto the first layer for defining its profile geometry, generating a camera image of the focused light strip, and analyzing contours of the light strip projected onto the first layer of deposited material.
Kerekes teaches a surface scanning system for actively monitoring the surface height of a layer of a three-dimensional object as it is being built via selective dispensing of a build material [Abstract]. The surface scanning system directs a beam of energy (meets the claimed “light source”) on the surface of the object that establishes an illumination zone which emits scattered light, and has a detector which senses the scattered light and produces a response indicative of the surface condition of the object [Abstract]. The response is processed to establish a plurality of height data signals that are further processed to produce feedback data [Abstract]. The feedback data is then utilized to selectively dispense the build material to desired locations on the surface of the object to therein dimensionally normalize the layer of the object being formed [Abstract]. 
With regard to the claimed “focused light strip” limitation, Kerekes teaches that the beam of energy is preferably “a focused beam of light in the shape of a line” (“line” being synonymous with “strip”). With regard to the light strip being “at the substrate”, this would necessarily occur from the modification of King in view of Camilleri with Kerekes; in Kerekes, sample points 26 are projected along the entire scanned surface in the area 22 (Fig. 3, [0045]-[0046]). Considering the selective dispensing of build material (such as the cold spray of Kerekes) occurs at a small point/portion of the area 22 (as per the nature of manufacturing), there are necessarily some areas on which light is being scanned, which are also around the build material which is being dispensed.
With regard to the claimed “generating a camera image” limitation, Kerekes teaches using a video image sensor, such as a charged coupled device (CCD) camera to generate the sensor responses needed to produce the height data signals for the scanning system [0050],[0058].
With regard to the claimed “analyzing contours of the light strip projected onto the first layer of deposited material” limitation in claims 1 and 16, Kerekes teaches using, for example, a triangulation approach to obtain height measurements [0047], then processing the measurements to establish feedback data [0048] and then adapting the selective deposition modelling based on the feedback data [0048]. The act of taking measurements is performed because there are variations between the digital model and the physical object being produced; one of ordinary skill in the art would recognize that a purpose of using projected lines of light as a means for capturing data is to determine the “contours” (broadly interpretable as ‘exterior shape/geometry’) of the object, and determine the extent of the differences between the exterior geometry of the digital model and physical object.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of King with those of Camilleri and Kerekes, as doing so would allow for facilitating deposition to result in a 3D item that best matches the targeted geometry [Camilleri 0058], to ensure that the 3D digital CAD model has minimal dimensional variance from the physical, manufactured 3D object, and would allow for dimensionally normalizing layers of an object being formed [Kerekes; Abstract, 0056] via additive manufacturing.
Regarding claim 2:
King teaches that the nozzle is moved linearly back-and-forth in a plane perpendicular to the preform axis of rotation between two points at the edge of preform [023], and turning the cold spray nozzle (reorienting) inwardly, towards the center of the preform, each time the nozzle approaches the edge of the preform [029],[030]. Turning the cold spray nozzle would result in a second angle relative to the original axis. Thus, the second angle would be offset from the axis perpendicular to the first layer of the material.
Furthermore, Camilleri also teaches that the robotic arm causes a beam of the powder to moves across the surface of the substrate so that the beam remains substantially perpendicular to its point of contact of the substrate [0054]. This is enabled by the control functions of the printer's computerised system [0054]. The printer also enables the angle of the beam to be reoriented to less than perpendicular [0054], which also means that the second angle would be offset from the axis defined by the first layer of material.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of King with those of Camilleri, as doing so would allow for generate appropriate tool paths that facilitate deposition to result in a 3D item that best matches the targeted geometry [0058].
Regarding claim 7:
Although King does not explicitly teach “projecting the at least one focused light strip onto the first layer[…] and determining a contour[…]”, this step is intrinsic in the method King teaches; the purpose of the act of turning the nozzle is to mitigate the effects of distortion caused by cold spraying due to the varying thicknesses of the preform resulting in varying distances from the preform to the spray nozzle. King teaches that this technique can be used to control the growth of the edges of the preform so that the preform maintains a constant diameter [029],[030].
Camilleri teaches a method for forming 3D objects from a stream of powder [0001], by feeding metallic or other powder to a high velocity flow of heated pressurized air which is sprayed from a spray nozzle [0047]. Camilleri teaches receiving and interpreting data defining the geometry of the 3D object as it is being formed [0014], wherein the geometry of the 3D object is measured using sensing means [0015], which is synonymous with “imaging”.
Camilleri does not teach projecting a laser light strip onto the first layer and determining a distortion in the image.
As discussed in the rejection of claim 1 above, Kerekes teaches that the beam of energy is preferably “a focused beam of light in the shape of a line” (“line” being synonymous with “strip”) [0046]. Kerekes further teaches that lasers are well suited for this case [0046].
Although King and Camilleri are silent regarding the “four focused light strips” limitation in claim 7, Kerekes renders these claim limitations obvious. As discussed in the rejection of claim 1 above, Kerekes teaches that the beam of energy is preferably “a focused beam of light in the shape of a line” (“line” being synonymous with “strip”). With regard to the light strip being “at the substrate”, this would necessarily occur from the modification of King in view of Camilleri with Kerekes; in Kerekes, sample points 26 are projected along the entire scanned surface in the area 22 (Fig. 3, [0045]-[0046]). Considering the selective dispensing of build material (such as the cold spray of Kerekes) occurs at a small point/portion of the area 22 (as per the nature of manufacturing), there are necessarily some areas on which light is being scanned, which are also around the build material which is being dispensed.
Thus, because Kerekes renders obvious the use of multiple/a series of straight lines via Moire contouring [0038], which is a method in which a series of straight lines in a grating pattern is projected onto a surface which is then viewed from another angle [0058]. With regard to the “four” focused light strips in claim 7, as discussed above, Kerekes appreciates using, in some cases, one light strip, and in other cases, a series of light strips. With regard to choosing one or a series/multiple light strips, it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (see also MPEP 2144.04 VI. B.). In this case, the “part” being duplicated is the light strip (in the case where one light strip is used – duplicating to use any number of light strips, such as four, is therefore obvious).
With regard to the claimed “determining a contour in at least one focused light strip of the four focused light strips thereby identifying a configuration of the first layer of powdered material” limitation, Kerekes teaches using, for example, a triangulation approach to obtain height measurements [0047], then processing the measurements to establish feedback data [0048] and then adapting the selective deposition modelling based on the feedback data [0048]. The act of taking measurements is performed because there are variations between the digital model and the physical object being produced; one of ordinary skill in the art would recognize that a purpose of using projected lines of light as a means for capturing data is to determine the “contours” (broadly interpretable as ‘exterior shape/geometry’) of the object, and determine the extent of the differences between the exterior geometry of the digital model and physical object.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of King with those of Camilleri and Kerekes, as doing so would allow for dimensionally normalizing layers of an object being formed [Kerekes; Abstract, 0056] via additive manufacturing in order to measure the geometric characteristics of the 3D object as it is being formed, in order to cause the position of the delivery means to change during manufacturing [Camilleri 0015], which would result in a 3D item that best matches the targeted geometry [Camilleri 0058].
Regarding claim 8:
The limitations of claim 8 are substantially similar to the limitations of claim 7, the differences lying in that the step of projecting the laser image is simply applied to the second layer instead of the first layer. Duplicating steps in additive manufacturing is obvious because the nature of additive manufacturing is such that layers are applied subsequently to each other, and thus many of the steps associated with additive manufacturing would also be expected to be duplicated upon the formation of each layer.
Although King does not explicitly teach “projecting the at least one focused light strip onto the first layer[…]”, this step is intrinsic in the method King teaches; the purpose of the act of turning the nozzle is to mitigate the effects of distortion caused by cold spraying due to the varying thicknesses of the preform resulting in varying distances from the preform to the spray nozzle. King teaches that this technique can be used to control the growth of the edges of the preform so that the preform maintains a constant diameter [029],[030].
Camilleri teaches a method for forming 3D objects from a stream of powder [0001], by feeding metallic or other powder to a high velocity flow of heated pressurized air which is sprayed from a spray nozzle [0047]. Camilleri teaches receiving and interpreting data defining the geometry of the 3D object as it is being formed [0014], wherein the geometry of the 3D object is measured using sensing means [0015], which is synonymous with “imaging”.
Camilleri does not teach projecting  the at least focused light strip onto the first layer[…].
As discussed in the rejection of claim 7 above, Kerekes teaches that the beam of energy is preferably “a focused beam of light in the shape of a line” (“line” being synonymous with “strip”) [0046]. Kerekes further teaches that lasers are well suited for this case [0046].
With regard to the claimed “determining a contour in the at least one focused light strip of the four focused light strips thereby identifying a configuration of the first layer of powdered material” limitation, Kerekes teaches using, for example, a triangulation approach to obtain height measurements [0047], then processing the measurements to establish feedback data [0048] and then adapting the selective deposition modelling based on the feedback data [0048]. The act of taking measurements is performed because there are variations between the digital model and the physical object being produced; one of ordinary skill in the art would recognize that a purpose of using projected lines of light as a means for capturing data is to determine the “contours” (broadly interpretable as ‘exterior shape/geometry’) of the object, and determine the extent of the differences between the exterior geometry of the digital model and physical object.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of King with those of Camilleri and Kerekes, as doing so would allow for dimensionally normalizing layers of an object being formed [Kerekes; Abstract, 0056] via additive manufacturing in order to measure the geometric characteristics of the 3D object as it is being formed, in order to cause the position of the delivery means to change during manufacturing [Camilleri 0015], which would result in a 3D item that best matches the targeted geometry [Camilleri 0058].
Regarding claim 9:
King does not teach articulating the cold spray gun based upon the distortion of the image projected onto the first layer of material. 
Camilleri teaches a method for forming 3D objects from a stream of powder [0001], by feeding metallic or other powder to a high velocity flow of heated pressurized air which is sprayed from a spray nozzle [0047]. Camilleri does not explicitly teach articulating the cold spray gun “based upon the distortion of the image projected onto the first layer of material”. However, does teach Camilleri teaches receiving and interpreting data defining the geometry of the 3D object as it is being formed [0014], wherein the geometry of the 3D object is measured using sensing means [0015], which is synonymous with “imaging”. Camilleri teaches measuring the geometric characteristics of the 3D object as it is being formed, in order to cause the position of the delivery means to change during manufacturing [Camilleri 0015]. Causing the position of the delivery means (the spray gun) is based on the measured geometric characteristics of the 3D object during formation, and measuring the geometric characteristics is performed to measure any distortions and to correct for the distortions. 
Kerekes teaches using, for example, a triangulation approach to obtain height measurements [0047], then processing the measurements to establish feedback data [0048] and then adapting the selective deposition modelling based on the feedback data [0048]. The act of taking measurements is performed because there are variations between the digital model and the physical object being produced; one of ordinary skill in the art would recognize that a purpose of using projected lines of light as a means for capturing data is to determine the “contours” (broadly interpretable as ‘exterior shape/geometry’) of the object, and determine the extent of the differences between the exterior geometry of the digital model and physical object. Thus, with regard to the limitation in claim 9 of articulating the cold spray gun based upon the distortion of the image, this limitation would be obvious as the disclosure of Kerekes is based on normalizing the shape of the produced object during manufacturing [Abstract] by via feedback data to selectively dispense build material [0044]. Applying this method to the method of King and Camilleri above would render the claimed articulation step obvious. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of King with those of Camilleri and Kerekes, as doing so would allow for dimensionally normalizing layers of an object being formed [Kerekes; Abstract, 0056] via additive manufacturing in order to measure the geometric characteristics of the 3D object as it is being formed, in order to cause the position of the delivery means to change during manufacturing [Camilleri 0015], which would result in a 3D item that best matches the targeted geometry [Camilleri 0058].
Regarding claim 10:
King teaches a process for producing a preform by cold spray deposition, the process comprising: providing a starter substrate about a preform axis of rotation, and rotating (meets “turning”) the starter substrate about the preform axis of rotation and depositing material onto the deposition surface of the starter substrate using cold spray deposition to form a product deposition surface [Abstract]. The step of depositing material taught by King would result in modifying the formation of the powder material deposited at the substrate. 
Regarding claim 11:
King teaches that the cold spray applicator is moved in a plane perpendicular to the preform axis of rotation so as to deposit material as a substantially flat surface on each respective deposition surface of the starter substrate or product deposition surface of the preform product [016]. The plane is defined by two axes (X and Y) each of which are perpendicular to the preform axis of rotation, the deposition movement of the cold spray applicator moving relative to those axes in that plane when spraying material to form the product preform [016]. In this case, the X axis would be the horizontal direction, and the Y axis would be the vertical direction. The step of depositing material taught by King would result in modifying the formation of the powder material deposited at the substrate.
Regarding claim 12:
King teaches that following the cold spray, the rough material on the surface is removed by machining [087]. This step of machining results in modifying the formation of the powder material deposited at the substrate.
Regarding claim 13:
King does not teach modifying powder deposition parameters of the spray gun in response to optical distortion of each layer of deposited powder material.
Camilleri teaches receiving and interpreting data defining the geometry of the 3D object as it is being formed [0014], wherein the geometry of the 3D object is measured using sensing means [0015], which is synonymous with “imaging”. Camilleri teaches measuring the geometric characteristics of the 3D object as it is being formed, in order to cause the position of the delivery means, the velocity of the powder, and the temperature of the powder to change during manufacturing [Camilleri 0015], which are powder deposition parameters. Causing the position of the delivery means (the spray gun) is based on the measured geometric characteristics of the 3D object during formation, and measuring the geometric characteristics is performed to measure any distortions and to correct for the distortions. 
Camilleri is silent regarding projecting a focused light strip onto the first layer for defining its profile geometry.
Kerekes teaches using, for example, a triangulation approach to obtain height measurements [0047], then processing the measurements to establish feedback data [0048] and then adapting the selective deposition modelling based on the feedback data [0048]. The act of taking measurements is performed because there are variations between the digital model and the physical object being produced; one of ordinary skill in the art would recognize that a purpose of using projected lines of light as a means for capturing data is to determine the “contours” (broadly interpretable as ‘exterior shape/geometry’) of the object, and determine the extent of the differences between the exterior geometry of the digital model and physical object. Thus, with regard to the limitation in claim 13 of “modifying powder deposition parameters of the spray gun …”, the disclosure of Kerekes is based on normalizing the shape of the produced object during manufacturing [Abstract] by via feedback data to selectively dispense build material [0044]. Applying this method to the method of King and Camilleri above would render the claimed “modifying powder deposition parameters” obvious. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of King with those of Camilleri and Kerekes, as doing so would allow for dimensionally normalizing layers of an object being formed [Kerekes; Abstract, 0056] via additive manufacturing in order to measure the geometric characteristics of the 3D object as it is being formed, in order to cause the position of the delivery means to change during manufacturing [Camilleri 0015], which would result in a 3D item that best matches the targeted geometry [Camilleri 0058].
Regarding claim 17, King, Camilleri, and Kerekes teach the method as applied to claim 1 above.
Although King and Camilleri are silent regarding the “four focused light strips…substrate” limitation in claim 17, Kerekes renders these claim limitations obvious. As discussed in the rejection of claim 1 above, Kerekes teaches that the beam of energy is preferably “a focused beam of light in the shape of a line” (“line” being synonymous with “strip”). With regard to the light strip being “at the substrate”, this would necessarily occur from the modification of King in view of Camilleri with Kerekes; in Kerekes, sample points 26 are projected along the entire scanned surface in the area 22 (Fig. 3, [0045]-[0046]). Considering the selective dispensing of build material (such as the cold spray of Kerekes) occurs at a small point/portion of the area 22 (as per the nature of manufacturing), there are necessarily some areas on which light is being scanned, which are also around the build material which is being dispensed.
With regard to the “four” focused light strips in claim 17, as discussed above, Kerekes appreciates using, in some cases, one light strip, and in other cases, a series of light strips. With regard to choosing one or a series/multiple light strips, it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (see also MPEP 2144.04 VI. B.). In this case, the “part” being duplicated is the light strip (in the case where one light strip is used – duplicating to use any number of light strips, such as four, is therefore obvious).
Regarding claim 15, King, Camilleri, and Kerekes teach the method as applied to claim 1 above. 
With regard to the claimed “generating a camera image” limitation, Kerekes teaches using a video image sensor, such as a charged coupled device (CCD) camera to generate the sensor responses needed to produce the height data signals for the scanning system [0050],[0058]. Although Kerekes does not explicitly teach that the video image sensor is an infrared sensor, one of ordinary skill in the camera arts understands that video image sensors capture and detect energy wavelengths in a slightly broader range of wavelengths than the human eye can see; in other words, not only do video image sensors capture the visible light spectrum, but also they capture certain wavelengths of ultraviolet (on the smaller wavelength end of the electromagnetic spectrum) that the human eye cannot see, and certain wavelengths of infrared that the human eye cannot see (on the longer end wavelength end of the spectrum). Thus, although the video image sensor of Kerekes is not explicitly stated as being an infrared camera, the video image sensor of Kerekes would also have the ability to capture certain wavelengths of infrared.
Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over King et al. (WO2015157816A1; of record) in view of Camilleri et al. (US20180169686A1; of record) and Kerekes (US 20020104973 A1; of record), as applied to claim 1 above, and further in view of Mark et al. (US 20160067928 A1; of record).
Regarding claim 3:
King, Camilleri, and Kerekes teach the method as applied to claim 1 above, but are silent regarding calculating an angle by the quadratic-formula-based instantly claimed formula. However, King does teach turning the cold spray nozzle (reorienting) inwardly, towards the center of the preform, each time the nozzle approaches the edge of the preform [029],[030]. Turning the cold spray nozzle would result in a second angle relative to the original axis. This technique can be used to control the growth of the edges of the preform so that the preform maintains a constant diameter [029],[030].
Camilleri also teaches reorienting the spray arm to maintain an optimal distance and angle for the powder spray to the substrate as layers of the powder build up on the substrate [0049]. From this, it is deduced that after a first layer, a second layer is delivered onto the three dimensional object being formed, and that because the spray arm is reoriented, the nozzle for the spray would be at a different angle than the first for optimal distance and angle.
Camilleri does not teach reorienting the spray gun to an angle calculated based on the quadratic-formula-based instantly claimed formula. 
Mark teaches additively manufacturing via various methods, such as spraying [0108], wherein the toolpath (such as a spray head) may be offset according to quadratic control point basepaths [0143], which meets the limitation for the quadratic-based formula of calculating θ2. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of King with those of Camilleri and Mark, as doing so would allow for generate appropriate tool paths that facilitate deposition to result in a 3D item that best matches the targeted geometry [Camilleri 0058], and for complete coverage approaches of the various contours [Mark 0119].
Regarding claim 4:
The limitations of claim 4 are substantially similar to the limitations of claim 2, the differences lying in that the new angle for the spray gun is simply applied to the second layer instead of the first layer. Duplicating steps in additive manufacturing is obvious because the nature of additive manufacturing is such that layers are applied subsequently to each other, and thus many of the steps associated with additive manufacturing would also be expected to be duplicated upon the formation of each layer.
King teaches that the nozzle is moved linearly back-and-forth in a plane perpendicular to the preform axis of rotation between two points at the edge of preform [023], and turning the cold spray nozzle (reorienting) inwardly, towards the center of the preform, each time the nozzle approaches the edge of the preform [029],[030]. Turning the cold spray nozzle would result in a second angle relative to the original axis. Thus, the second angle would be offset from the axis perpendicular to the first layer of the material.
Furthermore, Camilleri also teaches that the robotic arm causes a beam of the powder to moves across the surface of the substrate so that the beam remains substantially perpendicular to its point of contact of the substrate [0054]. This is enabled by the control functions of the printer's computerized system. The printer also enables the angle of the beam to be reoriented to less than perpendicular [0054], which also means that the second angle would be offset from the axis defined by the first layer of material.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of King with those of Camilleri, as doing so would allow for generate appropriate tool paths that facilitate deposition to result in a 3D item that best matches the targeted geometry [Camilleri 0058].
Regarding claim 5:
King, Camilleri, and Kerekes teach the method as applied to claim 4 above, but are silent regarding calculating an angle by the quadratic-formula-based instantly claimed formula. However, King does teach turning the cold spray nozzle (reorienting) inwardly, towards the center of the preform, each time the nozzle approaches the edge of the preform [029],[030]. Turning the cold spray nozzle would result in a second angle relative to the original axis. This technique can be used to control the growth of the edges of the preform so that the preform maintains a constant diameter [029],[030].
Camilleri also teaches reorienting the spray arm to maintain an optimal distance and angle for the powder spray to the substrate as layers of the powder build up on the substrate [0049]. From this, it is deduced that after a first layer, a second layer is delivered onto the three dimensional object being formed, and that because the spray arm is reoriented, the nozzle for the spray would be at a different angle than the first for optimal distance and angle.
Camilleri does not teach reorienting the spray gun to an angle calculated based on the quadratic-formula-based instantly claimed formula. 
Mark teaches additively manufacturing via various methods, such as spraying [0108], wherein the toolpath (such as a spray head) may be offset according to quadratic control point basepaths [0143], which meets the limitation for the quadratic-based formula of calculating θ3. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of King with those of Camilleri and Mark, as doing so would allow for generate appropriate tool paths that facilitate deposition to result in a 3D item that best matches the targeted geometry [Camilleri 0058], and for complete coverage approaches of the various contours [Mark 0119].
Regarding claim 6:
King teaches that the nozzle is moved linearly back-and-forth in a plane perpendicular to the preform axis of rotation between two points at the edge of preform [023].
Furthermore, Camilleri also teaches that the robotic arm causes a beam of the powder to moves across the surface of the substrate so that the beam remains substantially perpendicular to its point of contact of the substrate [0054].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of King with those of Camilleri, as doing so would allow for generate appropriate tool paths that facilitate deposition to result in a 3D item that best matches the targeted geometry [0058].

Response to Arguments
Applicant's arguments filed 04/04/2022 have been fully considered but they are not persuasive.
The applicant’s request for “provid[ing] a new non-final Office Action more clearly identifying the grounds of rejection and applying the grounds of rejection to the currently pending claims” (see page 8 of arguments) has been fully considered but is respectfully denied. Per MPEP 706.07(a), citing MPEP 1207.03(a) (see 1207.03(a) II.), there is no new ground of rejection when the basic thrust of the rejection remains the same such that an [applicant] has been given a fair opportunity to react to the rejection. See In re Kronig, 539 F.2d 1300, 1302-03, 190 USPQ 425, 426-27 (CCPA 1976). Where the statutory basis for the rejection remains the same, and the evidence relied upon in support of the rejection remains the same, a change in the discussion of, or rationale in support of, the rejection does not necessarily constitute a new ground of rejection. Id. at 1303, 190 USPQ at 427 (reliance upon fewer references in affirming a rejection under 35 U.S.C. 103 does not constitute a new ground of rejection). In the instant case, the only difference in the present office action is that the office action’s cited claim language (notably, the citations of the prior art remain the same) has been corrected/updated to reflect the changes from the 10/05/2021 amendment, which does not affect the teachings, rationale, and discussion relied upon in the rejection. As such, the 103 rejections are maintained and made final.
With regard to the argument that “One of skill in the art, having read Applicant’s disclosure, will appreciate that the ‘contours of the light strip’ does not refer to height measurements from light scattering and does not refer to the contour of the first layer. It refers to the shape (contour) of the light strip that is projected onto the first layer” (see page 9 of arguments) it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The “analyzing” limitation as claimed is so broad so as to be encompassed by the method of Kerekes.
With regard to the arguments directed to Kerekes’ teaching of analyzing light scatter (see last three paragraphs on page 9 of arguments), to further elaborate on the “scattered light” discussed in the 103 rejection, Kerekes teaches “The detector 56 has a plurality of sensors that produce a response when energized by the scattered light 60. Preferably, the plurality of sensors reside on a focal plane 62 located within the detector 56. At least one optical element 64 is needed to focus the scattered light 60 on the focal plane 62 in order for the plurality of sensors to provide precise Z height measurement accuracy. As shown in FIGS. 5 and 6, the focused scattered light 60 emitted from the two different surfaces 48 and 50 contact the focal plane 62 at different sensor locations 78 and 80. Each response from the sensors is delivered to the processor 82 for producing height data signals that have an X, Y, and Z spatial coordinate value. As schematically represented by numeral 66, the height data signals are then delivered to a selective deposition modeling controller (not shown) for further processing to establish the feedback data as indicated at step 16 in FIG. 2. Alternatively, the processor 82, may be eliminated by adapting the selective deposition modeling controller to process the height data signals directly from the detector in order to produce the feedback data, if desired.” [0048]. The applicant appears to be characterizing the term ‘scattered’ as mutually exclusive from the ‘focused light strip’ as claimed, when this characterization is incorrect. Rather, ‘scattered’ simply means ‘reflected’, because any light that is measured or received by any light-receiving/measuring means is necessarily ‘scattered’. This is evident from the fact that Kerekes explicitly uses the phrase “Preferably the beam of energy is a focused beam of light in the shape of a line or plane” [0046] and “the focused scattered light” [0048] (referring to the light being measured after it is “scattered”/reflected off the surface and focused by optical element 64).
In contrast, claim 1 states: 
“the first layer of deposited material adhered to the substrate by analyzing contours of the at least one focused light strip projected onto the first layer of deposited material;
establishing an angle of the first layer of material relative to the substrate from the optical distortion of the profile geometry as determined by the camera image of the contours of the at least one focused light strip and reorienting the cold spray gun based upon the profile geometry as determined by the camera image of the contours of the at least one focused light strip to an angle θ2 being offset from an axis defined by the first layer of material for optimizing delivery of the powdered material over the first layer of material; and
delivering a second layer of material onto the first layer of material with the nozzle of the
cold spray gun oriented at the angle θ2.” (emphasis added).
	Thus, with regard to the argument that “The claim is not simply ‘analyzing’ in general. The claim defines what is analyzed.” (see end of page 9 of arguments to third paragraph on page 11 of arguments), the examiner respectfully disagrees. The claim states “analyzing” without precisely claiming the scope of “analyzing”; the ‘definition’ of analyzing may be a definition, per se, but the definition is broad such that the ‘definition’ imparts little to no weight on the claims. The BRI of “establishing an angle” is broad so as to encompass, for example, simply picking any random angle between 0° to 360°. The BRI of “as determined by” is broad so as to encompass any determination method (e.g. picking an odd-numbered angle; picking an even-numbered angle; picking an obtuse angle; picking an acute angle; or, picking a random angle). The BRI of “based upon” is broad so as to encompass any relationship that is capable of existing between “reorienting the cold spray gun” with respect to “the profile geometry”, so long as the relationship exists – that includes, for example, “reorienting” based on a desire to make the profile geometry longer, shorter, more round/smooth, or more edgy/blocky, or whatever subjective or objective standard one of ordinary skill in the art may desire to choose. The claimed “angle θ2” is once again broad so as to encompass any angle such as any random angle between 0° to 360°. The limitation “optimizing” is broad in view of the absence of what constitutes an ideal or an ultimately optimum value/standard. Assuming that the applicant intended on claiming that optimizing is performed such that the reorienting is performed to minimize deviations in 3D geometry from a 3D CAD model (e.g. per [0033] of the spec), such language does not exist in the claims.
Even if said language was present in the claims, the claims still remain obvious under § 103, in view of Kerekes rendering obvious the use of feedback control/data to dimensionally normalize produced layers. Using feedback control is a known and routine practice in the additive manufacturing arts. The applicant has not demonstrated how the claimed “analysis”-based method is distinguished from the prior art.
With regard to the applicant maintaining the previously raised remarks regarding the quadratic formula (see page 11 of arguments), the examiner maintains the response to the previously raised remarks. The following is a restatement of the examiner’s response to the previously raised remarks:
The applicant’s position is that the claimed formula is a species of a quadratic formula, while the Mark reference (hereinafter “Mark”) discloses a genus/generic quadratic formula, and that a genus does not by itself render a species obvious.
To be clear, a generic quadratic formula is:

    PNG
    media_image1.png
    87
    372
    media_image1.png
    Greyscale

The applicant’s claimed formula is:

    PNG
    media_image2.png
    102
    357
    media_image2.png
    Greyscale

Thus, the only difference is the “c” term, which is “(C – α2)” in the applicant’s expression, which is otherwise identical. In a generic quadratic equation (ax2 + bx + c = 0), the “c” term represents the y-intercept (i.e. when x = 0). It is noted that the claims are silent regarding the definition of any of the parameters, A, B, C, and α2; the examiner notes that it is improper to import claim limitations from the specification (MPEP 2111.01 II.). Thus, the broadest reasonable interpretation of the applicant’s quadratic formula includes the generic quadratic formula above, in view of the “α2” term not being defined, and therefore encompassing any value including 0 (which would set the “c” term to, for example, (C – 0, or just “C”). 
In paragraph [0026], the applicant’s specification states: “Each sequential pass is deposited on the perspective planes ac, be and ab of the first triangular prismatic pass best shown in Figure 1b. Angles θ2 and θ3 are calculated in accordance to the equations shown below in order to obtain the desirable angles eac = dca (α1 + α3 = β + α2) of the prism obtained by deposition of three sequential passes. Therefore, it is possible to define the angle α2 of the second layer 103 deposited from the second pass p2 based on targeted value of the angle dca: α2 = dca - β1. The quadratic equation α2 = Aθ2 + Bθ + C then can be solved relative to determine θ2:”
	
Assuming arguendo that “α2” was defined in the claims in the manner discussed in [0026] of the applicant’s spec (see above), the α2 term is based on a target value – that is, after first layer 102 is deposited, angle “dca” (see Fig. 1b) is a desired angle that has not been formed yet, in view of layer 103 not being applied. Thus, α2 (and therefore θ2) is a calculated value based on achieving the desired end value of angle “dca”. In other words, the “C – α2” term in the applicant’s expression is only a corrective term in a feedback control loop process; one of ordinary skill in the art understands that feedback control loops are based on modifying parameters to achieve a desired, defined target value (or satisfy a target function). As discussed in the 103 rejection above, Mark teaches additively manufacturing via various methods, such as spraying [0108], wherein the toolpath (such as a spray head) may be offset according to quadratic control point basepaths [0143], which meets the limitation for the quadratic-based formula of calculating θ2. Thus, modifying the “c” value to adjust for the “α2” based on desired angle “dca” would have been obvious, because using feedback control to adjust toolpaths (i.e. the toolpath of a cold spray nozzle) is rendered obvious by Mark. To be clear, it is once again noted that none of the above limitations or parameters of the formula are defined in this manner in the claims.
The only difference between (now-amended) independent claim 16 and independent claim 1 is that claim 16 recites the limitation “wherein analyzing contours of the focused light strips projected onto the first layer of deposited material comprises comparing a profile of the focused light strip captured in the camera image to a straight line, thereby determining a distortion of the focused light strip”. Claim 16, which at first glance appears to be more precise in claim scope as compared to the “analyzing” step of claim 1, also does not impart any substantive weight to the claimed method; the limitation of “comparing a profile of the focused light strip captured in the camera image to a straight line, thereby determining a distortion of the focused light strip” does not specify what profile parameters are compared, the manner in which the parameters are compared, let alone requiring any action to be performed with the information “determined” from said comparison. Thus, the rejection of claim 16 is also maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADIL A. SIDDIQUI/Examiner, Art Unit 1735 

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735